               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DOROTHEA ROBINSON,                 )
                                   )
               Plaintiff,          )
                                   )
     v.                            )      1:18CV133
                                   )
THE PROCTER & GAMBLE               )
MANUFACTURING COMPANY, SCOTT       )
SPILLMANN, M.D., and CANDY         )
WRIGHT,                            )
                                   )
               Defendants.         )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Currently before this court are motions to dismiss filed by

each of the following Defendants: (1) The Procter & Gamble

Manufacturing Company (“P&G”), (Doc. 28); (2) Scott Spillmann,

M.D. (“Spillmann”), (Docs. 31, 38); and (3) Candy Wright

(“Wright”), (Doc. 33.) Each Defendant moves to dismiss the

relevant claims in Plaintiff’s complaint, (Amended Complaint

(“Am. Compl.”) (Doc. 26)), for failure to state a claim pursuant

to Fed. R. Civ. P. 12(b)(6). For the reasons that follow, this

court finds that the motion to dismiss filed by Defendant

Spillmann should be granted. This court further finds that the

motions to dismiss filed by Defendants P&G and Wright should
each be granted in part and denied in part, as described more

fully herein.

I.   FACTUAL BACKGROUND

     A concise summary of the factual allegations in the

complaint follows. Plaintiff Dorothea Robinson is black and

worked for Defendant P&G from 1989 to 2017, first as a

technician and later as a registered nurse. (Am. Compl. (Doc.

26) ¶¶ 1, 8, 40.) Plaintiff’s claims are based on events that

occurred between 2013 and 2017, when she was working as a

registered nurse at P&G’s Greensboro/Browns Summit facility.

(Id. ¶ 8.) Plaintiff worked under the medical license of

Defendant Spillmann, a contract physician but not a direct P&G

employee, with Spillmann’s permission. (Id. ¶¶ 16–18.)

Plaintiff’s duties included reviewing the sufficiency of

invoices submitted to P&G by Spillmann. (Id. ¶ 19.)

     In July 2013, Plaintiff applied for a promotion to an open

Nurse Manager position. (Id. ¶ 11.) Plaintiff alleges that P&G

failed to follow its own hiring procedures and that she

complained to P&G supervisors; approximately one year after

applying, Plaintiff received the promotion. (Id. ¶¶ 12–13.) P&G

then hired Defendant Wright, who is white and had less

experience than Plaintiff, as a second Nurse Manager at the

Greensboro/Browns Summit facility. (Id. ¶ 14.) Wright had the
                              - 2 -
same title and responsibilities as Plaintiff and both were full-

time P&E employees working under Spillmann’s medical license.

(Id. ¶¶ 15–16.) In 2017, Plaintiff learned that Wright was paid

a higher salary than Plaintiff. (Id. ¶ 20.) Plaintiff inquired

within P&G about the salary differential but did not receive a

satisfactory answer. (Id. ¶¶ 21–22.)

     Plaintiff subsequently applied for a position on the P&G

disability board and requested additional training to advance

her career; however, Plaintiff did not receive necessary support

for her application and was denied training. (Id. ¶¶ 23–24.)

Plaintiff made official complaints within P&G about racial

discrimination around this time. (Id. ¶¶ 25–28.) Plaintiff, who

was responsible for reviewing Spillmann’s invoices, also raised

concerns with the P&G Finance Manager because she believed that

Spillmann was submitting inaccurate and incomplete invoices.

(Id. ¶ 33.)

     In mid-2017, Plaintiff contends that Spillmann and Wright

began a campaign to discredit her by raising concerns about her

job performance. (Id. ¶¶ 31–32.) In September 2017, Wright

submitted a complaint to the North Carolina Board of Nursing

alleging that Plaintiff had violated professional standards of

conduct in patient care. (Id. ¶¶ 36–37.) Plaintiff alleges that

Wright made false and defamatory statements about her job

                              - 3 -
performance, both to Spillmann and to the Board. (Id. ¶¶ 66–73.)

In August 2017, Spillmann filed an internal complaint against

Plaintiff and revoked her ability to practice as a nurse under

his medical license. (Id. ¶ 38.) Plaintiff was suspended pending

an investigation into her performance and ultimately terminated

by P&G in late 2017. (Id. ¶¶ 38–40.)

II.   PROCEDURAL HISTORY

      Plaintiff received a right to sue letter from the Equal

Employment Opportunity Commission (“EEOC”) on November 21, 2017.

(Id. ¶ 41, Ex. A) Plaintiff then timely filed her initial

complaint in Guilford County Superior Court on January 24, 2018,

(see Doc. 1-1 at 23), and P&G removed the case to this court on

February 23, 2018. (Doc. 1.)

      Plaintiff subsequently filed an amended complaint. (Am.

Compl. (Doc. 26).) Each Defendant then moved to dismiss the

amended complaint and filed a memorandum in support of its

respective motion: P&G, (Doc. 29); Spillmann, (Doc. 32); and

Wright, (Doc. 34). Defendants P&G and Wright separately filed

answers to the amended complaint. (Docs. 30, 35, respectively.)

P&G then filed an amended answer, (Doc. 37). Spillmann filed an

amended consolidated answer and motion to dismiss, (Doc. 38),

and a memorandum in support thereof, (Doc. 39). These amendments

were permitted as a matter of course. See Fed. R. Civ. P. 15(a).

                               - 4 -
     Plaintiff responded opposing each motion to dismiss. (Docs.

40, 41, 43). Each Defendant filed a reply. (Docs. 42, 45, 46.)

III. STANDARD OF REVIEW

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate

“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556–57).

     When ruling on a motion to dismiss, this court must accept

the complaint’s factual allegations as true. Iqbal, 556 U.S. at

678. Further, “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). Despite this deferential standard, a

court will not accept mere legal conclusions as true, and

“[t]hreadbare recitals of the elements of a cause of action,



                              - 5 -
supported by mere conclusory statements, [will] not suffice.”

Iqbal, 556 U.S. at 678.

     Employment discrimination complaints must meet the

Twombly/Iqbal plausibility standard; however, the plaintiff is

not required to make out a prima facie case or satisfy any

heightened pleading requirements at the motion to dismiss stage.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002); McCleary-

Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d

582, 584–85 (4th Cir. 2015). The plaintiff is, however, required

to plead facts that permit the court to reasonably infer each

element of the prima facie case, including less favorable

treatment than similarly-situated employees outside of the

protected class. McCleary-Evans, 780 F.3d at 585; see also

Iqbal, 556 U.S. at 682–83 (plaintiff must plead facts supporting

reasonable inference of discriminatory intent); Coleman v. Md.

Ct. of Appeals, 626 F.3d 187, 191 (4th Cir. 2010) (stating that

a complaint must “assert facts establishing the plausibility”

that plaintiff was terminated based on race).

     “A plaintiff may prove that an employer took action with

discriminatory or retaliatory intent through direct evidence or

through the burden-shifting framework of McDonnell Douglas Corp.

v. Green.” Strothers v. City of Laurel, 895 F.3d 317, 327 (4th

Cir. 2018). Under the McDonnell Douglas framework, once the

                              - 6 -
plaintiff has made a plausible showing of each element, the

claim will survive a motion to dismiss and the burden then

shifts to the defendant to provide “some legitimate,

nondiscriminatory reason” for the disparate treatment. McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

IV.   ANALYSIS

      A.   Employment Discrimination

      A Title VII employment discrimination claim includes the

following elements: “(1) membership in a protected class; (2)

satisfactory job performance; (3) adverse employment action; and

(4) different treatment from similarly situated employees

outside the protected class.” Coleman, 626 F.3d at 190.

      Plaintiff has alleged race-based employment discrimination

against P&G pursuant to Title VII and 42 U.S.C. § 1981. 1

Plaintiff’s race discrimination claim is premised on two

allegations: (1) that P&G paid Plaintiff less than Wright due to

race and (2) that P&G terminated Plaintiff due to her race.

      This court finds that Plaintiff has met her 12(b)(6) burden

on the first three elements of the Title VII prima facie case:

Plaintiff is African-American and thus a member of a protected



      1As the Fourth Circuit has explained, “[t]he elements an
employee must prove are the same under either provision.” Pryor
v. United Air Lines, Inc., 791 F.3d 488, 495 (4th Cir. 2015).

                               - 7 -
class. Love-Lane v. Martin, 355 F.3d 766, 787 (4th Cir. 2004).

Plaintiff has alleged that she performed her job satisfactorily,

and both the alleged pay disparity and Plaintiff’s termination

are adverse employment actions. See Page v. Bolger, 645 F.2d

227, 233 (4th Cir. 1981) (stating that hiring and firing are

ultimate employment decisions cognizable under Title VII);

Williams v. Westwood One Radio Networks, Inc., No. 96-1666, 1997

WL 90656, at *3 (4th Cir. 1997) (explaining that a pay disparity

is an adverse employment action).

     Plaintiff first alleges that she was paid less than Wright,

who is white, despite having more extensive experience and

holding the same title and position. (Am. Compl. (Doc. 26) ¶¶ 5,

14, 20.) Therefore, Plaintiff has alleged less favorable

treatment than a similarly-situated non-minority employee. The

Fourth Circuit has explicitly instructed that “evidentiary

determinations regarding whether the comparators’ features are

sufficiently similar to constitute appropriate comparisons

generally should not be made at” the motion to dismiss stage.

Woods v. City of Greensboro, 855 F.3d 639, 650 (4th Cir.), cert.

denied sub nom., City of Greensboro v. BNT Ad Agency, LLC, ____

U.S. ____, 138 S. Ct. 558 (2017). Plaintiff’s allegations are

sufficient at this stage to state a claim for race-based

discrimination and move to the next step of the burden-shifting

                              - 8 -
framework. P&G’s motion to dismiss Plaintiff’s pay-disparity-

based race discrimination claim will be denied.

     This court will next evaluate Plaintiff’s wrongful

termination claim. To prove wrongful termination discrimination

under Title VII, Plaintiff must show that “the position remained

open or was filled by similarly qualified applicants outside the

protected class.” Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354 F.3d 277, 285 (4th Cir. 2004), abrogated on other grounds

by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).

Plaintiff has not alleged that the nurse manager job either

remained open or was filled by a non-minority replacement

following Plaintiff’s termination. Further, it appears to this

court far more plausible that Plaintiff’s termination was due to

her internal complaints and Spillmann’s ultimate decision to

revoke his license authorization as opposed to racial

discrimination. Plaintiff specifically alleges that “Spillmann

did not want [Plaintiff] to work under his license after she

refused to approve his untimely invoices and after making such

assertions about him to” P&G administrators. (Am. Compl. (Doc.

26) ¶ 43.) Plaintiff also acknowledges that “if [Spillmann]

refused to allow the Plaintiff to work under his license, the[n]

Defendant P&G would have to terminate [Plaintiff’s] employment.”

(Id. ¶ 45.) In the absence of any disparate treatment

                              - 9 -
allegations, this claim will be considered and analyzed as a

retaliation claim, not a discrimination claim. Therefore, P&G’s

motion to dismiss Plaintiff’s Title VII discrimination claim

based on wrongful termination will be granted.

     Plaintiff also brings an employment discrimination claim

pursuant to N.C. Gen. Stat. § 143–422.2. This provision adopts

the legal and evidentiary standards of Title VII, and therefore

the analysis of Plaintiff’s state law claim is identical to that

set forth above. See N.C. Dep’t of Correction v. Gibson, 308

N.C. 131, 136–37, 301 S.E.2d 78, 82–83 (1983) (“[W]e look to

federal decisions for guidance in establishing evidentiary

standards and principles of law to be applied in discrimination

cases.”). However, N.C. Gen. Stat. § 143-422.2 was not intended

“to provide aggrieved employees with a private right of action

beyond that already afforded by federal discrimination

statutes.” 2 Percell v. Int’l Bus. Machines, Inc., 765 F. Supp.

297, 300 (E.D.N.C. 1991); see also Smith v. First Union Nat’l


     2 Further, to the extent that N.C. Gen. Stat. § 143–422.2
does give rise to a common law wrongful discharge claim, see
Percell, 765 F. Supp. at 300, Plaintiff needs to allege that her
employer required her to violate the law as a condition of
continued employment. See, e.g., Sides v. Duke Univ., 74 N.C.
App. 331, 342–43, 328 S.E.2d 818, 826–27 (1985), overruled on
other grounds by Kurtzman v. Applied Analytical Indus., Inc.,
347 N.C. 329, 493 S.E.2d 420 (1997). Plaintiff has not made this
allegation.


                              - 10 -
Bank, 202 F.3d 234, 247 (4th Cir. 2000) (no private right of

action). Therefore, this court will grant P&G’s motion to

dismiss Plaintiff’s claim under N.C. Gen. Stat. § 143–422.2.

     B.   Retaliation

     Plaintiff alleges that P&G retaliated against her for

making complaints about alleged racial discrimination by failing

to support her application to the disability board, failing to

allow her to continue working under Spillmann’s medical license,

paying her less than Wright, and ultimately terminating her.

     Title VII 3 prohibits discrimination against any person

“because he has opposed any practice made an unlawful employment

practice by this subchapter, or because he has made a charge,

testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a). This provision covers both opposition to

racially discriminatory employment practices and participation

in an investigation or proceeding regarding such practices. Id.

The bar for what constitutes opposition is not high — any

comment that disapproves of allegedly discriminatory workplace

conduct is considered opposition to an unlawful employment



     3 This analysis is identical for Plaintiff’s 42 U.S.C.
§ 1981 retaliation claim. Boyer-Liberto v. Fontainebleau Corp.,
786 F.3d 264, 281 (4th Cir. 2015).

                              - 11 -
practice. See Crawford v. Metro. Gov’t of Nashville and Davidson

Cty., 555 U.S. 271, 276 (2009); see also DeMasters v. Carilion

Clinic, 796 F.3d 409, 417 (4th Cir. 2015).

     “To establish a prima facie case of retaliation in

contravention of Title VII, a plaintiff must prove (1) that she

engaged in a protected activity, as well as (2) that her

employer took an adverse employment action against her, and (3)

that there was a causal link between the two events.” Boyer-

Liberto, 786 F.3d at 281 (internal quotation marks and citation

omitted). A plaintiff is not required to know to a certainty

that the opposed practice is unlawful; rather, a plaintiff

engages in protected activity whenever she opposes employer

actions and she “reasonably believed that those actions were in

violation of Title VII.” E.E.O.C. v. Navy Fed. Credit Union, 424

F.3d 397, 406 (4th Cir. 2005). As to the second element, an

“adverse action” is any action that would have “dissuaded a

reasonable worker from making or supporting a charge of

discrimination,” even if the action was not directly tied to

employment. See Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 62, 66–68 (2006) (stating that “adverse action” as used

in the retaliation context is broader than a Title VII “adverse

employment action”) (quoting Washington v. Ill. Dep’t of

Revenue, 420 F.3d 658, 662 (7th Cir. 2005)).

                             - 12 -
     To establish a causal link, the third element, the

plaintiff must illustrate close temporal proximity between the

“employer’s knowledge of protected activity” and the alleged

retaliatory action. Clark Cty. Sch. Dist. v. Breeden, 532 U.S.

268, 273–74 (2001); see also Anderson v. Coors Brewing Co., 181

F.3d 1171, 1179 (10th Cir. 1999) (stating that one and one-half

months is sufficiently short to demonstrate causation, but three

months is too long). However, temporal proximity alone will not

suffice where the passage of time undermines any conclusion that

the events are causally connected. See Breeden, 532 U.S. at 273–

74 (finding that a twenty-month gap suggested “no causality at

all”; citing cases finding no causal link when the gap was only

three or four months). In that event, the plaintiff may also

establish causation by presenting circumstantial evidence of

retaliatory intent during the intervening period between the

protected conduct and the adverse action. See, e.g., Lettieri v.

Equant Inc., 478 F.3d 640, 650–51 (4th Cir. 2007) (intervening

events showing retaliatory animus prior to actual termination

provided a causal link).

     A plaintiff may prove a Title VII retaliation claim either

by direct or indirect evidence, or under the McDonnell Douglas

burden-shifting framework. Foster v. Univ. of Md.-E. Shore, 787

F.3d 243, 249 (4th Cir. 2015). Title VII discrimination claims

                             - 13 -
can proceed on a mixed-motive theory if the plaintiff shows that

any impermissible consideration was “a motivating factor for any

employment practice, even though other factors also motivated

the practice.” 42 U.S.C. § 2000e-2(m). However, retaliation

claims are subject to a higher standard: the plaintiff must

present “proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or

actions of the employer.” Nassar, 570 U.S. at 360; see also

Foster, 787 F.3d at 251–52 (stating that, after Nassar, both

methods of proof require but-for causation).

     Here, this court finds that Plaintiff has plausibly alleged

each element of a Title VII retaliation claim. Plaintiff’s

complaints regarding the pay and training disparities between

herself and Wright were protected activity because Plaintiff

reasonably believed these disparities violated Title VII’s non-

discrimination mandate. The refusal to support Plaintiff’s

application to the disability board and Plaintiff’s ultimate

termination were each adverse employment actions because they

would have dissuaded a reasonable employee from opposing Title

VII violations. It is well-established that termination is an

adverse action. See, e.g., Strothers, 895 F.3d at 328. Because

Plaintiff alleges that the disability board position “would have

further advanced her career and provided her with excellent

                             - 14 -
growth opportunity,” (Am. Compl. (Doc. 26) ¶ 23), she has

plausibly alleged that denial of support for her application

“impact[ed] on the terms and conditions of employment.” Adams v.

Anne Arundel Cty. Pub. Schs., 789 F.3d 422, 431 (4th Cir. 2015);

see also White, 548 U.S. at 69 (“[E]xcluding an employee from a

weekly training lunch that contributes significantly to the

employee's professional advancement might well deter a

reasonable employee from complaining about discrimination.”).

     Plaintiff first learned of the alleged pay disparity in

January 2017 and approached both manager Sherry Spencer and

Senior Human Resources Manager Terri Rouleau about the disparity

shortly thereafter. (Am. Compl. (Doc. 26) ¶¶ 20, 22.) Plaintiff

then applied for the disability board position in February 2017

and was refused support. (Id. ¶ 23.) This temporal proximity is

sufficient to plausibly demonstrate the required causal link.

See, e.g., Anderson, 181 F.3d at 1179. Further, P&G’s alleged

actions in the period between Plaintiff’s initial complaints and

Plaintiff’s ultimate termination in late 2017 — gathering

complaints about Plaintiff’s work performance, instituting a

board investigation, and removing Plaintiff’s work validation —

support at least an inference of retaliatory animus throughout

this period. Finally, whether Plaintiff proceeds by indirect

evidence or under the burden-shifting framework, this court

                             - 15 -
finds Plaintiff has at least plausibly alleged that the adverse

actions she allegedly suffered would not have occurred but for

her complaints. 4 Therefore, Plaintiff has alleged sufficient

facts to a state a claim for retaliation under Title VII and 42

U.S.C. § 1981, and P&G’s motion to dismiss this claim will be

denied.

     C.   Defamation

     Plaintiff alleges that Defendants P&G (through Wright, its

agent) and Wright are liable to her for defamation. This court

has supplemental jurisdiction over Plaintiff’s defamation and

other state law claims because they relate to the same factual

nexus as her federal discrimination claims. See 28 U.S.C.

§ 1367; see also Hinson v. Norwest Fin. S.C., Inc., 239 F.3d

611, 616 (4th Cir. 2001) (observing that the district court had

discretion to exercise supplemental jurisdiction). A federal

court sitting in diversity or supplemental jurisdiction

generally applies the relevant substantive law of the state in


     4 P&G asserts that Plaintiff cannot show but-for causation
because Plaintiff admits she was terminated due to her inability
to continue working under Spillmann’s license. (Doc. 29 at 8–9.)
First, this court notes that it considers the refusal of support
for Plaintiff’s disability board application to plausibly
constitute adverse action and the license withdrawal does not
provide an alternative explanation for this event specifically.
Second, at the motion to dismiss stage, Plaintiff is not
required to rebut Defendant’s proffered non-retaliatory
rationale. See, e.g., Love-Lane, 355 F.3d at 786–87.

                              - 16 -
which the court sits, while applying federal procedural law.

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72–73, 79–80 (1938);

Hanna v. Plumer, 380 U.S. 460, 465–66 (1965); see also United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (holding

that federal courts are “bound to apply state law” to pendant

claims); In re Exxon Valdez, 484 F.3d 1098, 1100 (9th Cir. 2007)

(finding that Erie’s central holding applies to supplemental

jurisdiction cases).

     To state a claim for defamation under North Carolina

law, “a plaintiff must allege that the defendant caused injury

to the plaintiff by making false, defamatory statements of or

concerning the plaintiff, which were published to a third

person.” Boyce & Isley, PLLC v. Cooper, 153 N.C. App. 25, 29,

568 S.E.2d 893, 897 (2002). A certain set of statements,

including any statement that tends to “impeach [plaintiff’s]

trade or profession,” are considered defamatory per se and do

not require the plaintiff to prove malicious intent or damages.

Williams v. Rutherford Freight Lines, Inc., 10 N.C. App. 384,

387–88, 179 S.E.2d 319, 322 (1971).

     Plaintiff alleges that Wright (a P&G employee) made

defamatory statements about Plaintiff’s work performance both to

Spillmann and to the North Carolina Board of Nursing. (Am.

Compl. (Doc. 26) ¶ 54.) Because the alleged statements were made

                             - 17 -
during an investigation by the Board of Nursing, North Carolina

law provides that Defendants are “immune from any criminal

prosecution or civil liability resulting [from those statements]

unless such person knew the report was false or acted in

reckless disregard of whether the report was false.” N.C. Gen.

Stat. § 90-171.47. Plaintiff’s allegations regarding Wright’s

state of mind are conclusory, and Plaintiff presents no

allegations that Wright actually knew the statements were false

yet made them anyway. In fact, Plaintiff’s allegations suggest,

at the most, mere negligence. (See Am. Compl. (Doc. 26) ¶ 56

(stating that Wright “had not worked with [Plaintiff] long

enough or closely enough to know about, or verify, the

statements”); id. ¶ 59 (stating that Defendants “knew or should

have known the accusations and statements were false”).)

     This court finds Plaintiff has not plausibly alleged that

Wright acted with reckless disregard. Wright is therefore

shielded from Plaintiff’s defamation claim under N.C. Gen. Stat.

§ 90-171.47. Cf Houpe v. City of Statesville, 128 N.C. App. 334,

346, 497 S.E.2d 82, 90 (1998) (“Participants in the judicial

process must be able to testify or otherwise take part without

being hampered by fear of defamation suits.”). Plaintiff alleges

no defamatory statements by P&G agents other than Wright.



                             - 18 -
Therefore, the motions to dismiss Plaintiff’s defamation claim

will be granted.

     D.   Civil Conspiracy

     Plaintiff alleges that all Defendants engaged in a

conspiracy to procure her wrongful termination. As an initial

matter, “there is actually no such thing as an [independent]

action for civil conspiracy” in North Carolina, and the claim

covers only damages caused by overt acts that constitute

separate crimes. Fox v. Wilson, 85 N.C. App. 292, 300–01, 354

S.E.2d 737, 743 (1987). “A claim for damages resulting from a

conspiracy exists where there is an agreement between two or

more persons to do an unlawful act or to do a lawful act in an

unlawful way, and, as a result of acts done in furtherance of,

and pursuant to, the agreement, damage occurs to the plaintiff.”

Tuck v. Turoci, No. COA06-1571, 2008 WL 304719, at *6 (N.C. Ct.

App. Feb. 5, 2008).

     Crucially, however, the alleged conspiracy must have two or

more members and “[a]lleging that a corporation is conspiring

with its agents, officers or employees is accusing a corporation

of conspiring with itself.” Garlock v Hilliard, No. 00-CVS-1018,

2000 WL 33914616, at *5 (N.C. Super. Ct. Aug. 22, 2000) (citing

Buschi v. Kirven, 775 F.2d 1240, 1252 (4th Cir. 1985)). “An

exception to the doctrine of intracorporate immunity exists if

                             - 19 -
the agent of the corporation has an ‘independent personal stake

in achieving the corporation's illegal objective.’” Garlock,

2000 WL 33914616, at *6 (quoting Buschi, 775 F.2d at 1252).

     “There are two essential ingredients in the principal-agent

relationship: (1) authority, either express or implied, of the

agent to act for the principal, and (2) the principal's control

over the agent.” Holcomb v. Colonial Assocs., L.L.C., 358 N.C.

501, 509, 597 S.E.2d 710, 716 (2004). Plaintiff’s allegations

reveal that Spillmann, although technically a third-party

contractor, was controlled by and subject to the authority of

P&G. For example, Plaintiff complained to the P&G Finance

Manager about Spillmann’s inaccurate invoices and argued that

those invoices violated P&G company policy. (See Am. Compl.

(Doc. 26) ¶ 33.) This court finds, based on Plaintiff’s

allegations, that Spillmann was functionally an agent of P&G and

thus could not conspire with either P&G or with Wright (a full-

fledged P&G employee) under North Carolina law.

     Plaintiff argues, however, that Spillmann is outside the

protection of the intracorporate immunity doctrine because his

actions were driven by a personal financial interest — namely,

the desire to have a different employee review his invoices. (Am

Compl. (Doc. 26) ¶ 91; (Doc. 43) at 7.) Plaintiff appears to

suggest that Spillmann believed Plaintiff’s replacement would

                             - 20 -
not audit his submissions as diligently and would refrain from

approaching superiors about inaccurate or incomplete invoices.

However, this court finds no allegations in the complaint to

support this conclusory assertion. Without knowing who would

assume responsibility for reviewing his invoices after

Plaintiff’s departure, this court does not find it plausible

that Spillmann’s actions were driven by any personal motive.

Further, the allegations in the Amended Complaint do not

plausibly establish how Spillmann might have personally profited

from this outcome (as opposed to merely avoiding the burden of

re-doing paperwork), as Plaintiff does not allege that Spillmann

was involved in any scheme to embezzle money from P&G by

improperly doctoring invoices for personal gain. Rather,

Plaintiff suggests only that Spillmann failed to comply with P&G

invoice requirements.

     Therefore, the intracorporate immunity doctrine applies.

Plaintiff fails to state a claim for civil conspiracy and

Defendants’ motions to dismiss this claim will be granted.

     E.   Tortious Interference

     Plaintiff alleges that Defendants Wright and Spillmann

tortuously interfered with Plaintiff’s employment contract by

making false allegations and complaints against Plaintiff and



                             - 21 -
inducing P&G to fire her. 5 The elements of a tortious

interference claim are:

     (1) a valid contract between the plaintiff and a third
     person which confers upon the plaintiff a contractual
     right against a third person; (2) the defendant knows
     of the contract; (3) the defendant intentionally
     induces the third person not to perform the contract;
     (4) and in doing so acts without justification; (5)
     resulting in actual damage to plaintiff.

United Labs., Inc. v. Kuykendall, 322 N.C. 643, 661, 370 S.E.2d

375, 387 (1988). A “plaintiff's cause of action for tortious

interference with contract lies even though her employment

contract was terminable at will.” Lenzer v. Flaherty, 106 N.C.

App. 496, 512, 418 S.E.2d 276, 286 (1992). The North Carolina

Court of Appeals has held that, in order to survive a motion to

dismiss, “the complaint must admit of no motive for interference

other than malice.” Filmar Racing, Inc. v. Stewart, 141 N.C.

App. 668, 674, 541 S.E.2d 733, 738 (2001).

     A claim for tortious interference with an employment

contract may generally be brought only against a corporate



     5 In North Carolina, the tort of interference with business
relations “embraces claims for interference with both existing
contracts and prospective future contracts.” E-Ntech Indep.
Testing Servs., Inc. v. Air Masters, Inc., No. 16 CVS 3092, 2017
WL 73449, at *5–6 (N.C. Super. Ct. Jan. 5, 2017). Because
Plaintiff’s claim is based on interference with her existing
employment contract, this court will construe Plaintiff’s
allegations as tortious interference with an existing contract
and will use that terminology throughout this order.

                              - 22 -
“outsider,” because corporate insiders have “a qualified

privilege to interfere with contractual relations between the

corporation and a third party.” Wilson v. McClenny, 262 N.C.

121, 133, 136 S.E.2d 569, 578 (1964). This protection, however,

“is lost [when the interference is] exercised for motives other

than reasonable, good faith attempts to protect the non-

outsider’s interests in the contract interfered with.” Lenzer,

106 N.C. App. at 513, 418 S.E.2d at 2.

     Here, Defendants Wright and Spillmann assert that they are

protected as non-outsiders with a legitimate interest in

ensuring that Plaintiff provided a satisfactory standard of care

for her patients. (See (Doc. 34) at 21; (Doc. 39) at 16.)

Plaintiff argues, in opposition, that Wright and Spillmann were

motivated by malice related to Plaintiff’s salary and invoice-

related complaints to P&G supervisors. (See (Doc. 41) at 18;

(Doc. 43) at 13.)

     As the doctor responsible for overseeing Plaintiff’s

nursing practice, Spillmann had an obvious interest in

monitoring Plaintiff’s job performance and investigating any

potential patient incidents. See, e.g., Privette v. Univ. of

N.C. at Chapel Hill, 96 N.C. App. 124, 134, 385 S.E.2d 185, 191

(1989) (“Janowsky and Resvani had an interest in insuring proper

work procedures at the Center and as such, had a legitimate

                             - 23 -
professional interest in the plaintiff's performance of his

duties. Therefore, Privette's complaint on its face admits that

Janowsky and Resvani had a proper motive for their actions.”).

In fact, because Plaintiff was practicing under Spillmann’s

medical license, (Am. Compl. (Doc. 26) ¶ 16), any major

professional violations by Plaintiff may have jeopardized not

only Spillmann’s work with P&G but also his medical career.

Therefore, this court finds that the tortious interference

allegations against Spillmann suggest motives other than malice

and that Spillmann is properly afforded qualified immunity as a

corporate insider. Spillmann’s motion to dismiss Plaintiff’s

tortious interference with contract claim will be granted.

     Wright, on the other hand, was not Plaintiff’s supervisor

and had no individual professional interest in verifying or

ensuring Plaintiff’s satisfactory job performance. (Am. Compl.

(Doc. 26) ¶ 15.) Further, Plaintiff has alleged that Wright was

antagonistic toward Plaintiff at work due to Plaintiff’s

comments and complaints regarding their salary differential.

(Am. Compl. (Doc. 26) ¶ 30.) This court finds that Wright is not

a protected insider and that Plaintiff has plausibly alleged an

improper motive to interfere with Plaintiff’s employment

contract. Wright’s motion to dismiss Plaintiff’s tortious

interference claim will be denied

                             - 24 -
V.   CONCLUSION

     For the foregoing reasons, this court finds that Defendant

Spillmann’s motion to dismiss should be granted. This court

further finds that the motions to dismiss filed by Defendants

P&G and Wright should each be granted in part and denied in

part, as set forth herein.

     IT IS THERFORE ORDERED that Defendant Scott Spillmann’s

Answer with Motion to Dismiss, (Doc. 31), is DENIED AS MOOT, in

light of the amended document filed by Defendant Spillmann. (See

Doc. 38.)

     IT IS FURTHER ORDERED that Defendant Proctor & Gamble

Manufacturing Company’s Motion to Dismiss, (Doc. 28), is GRANTED

IN PART AND DENIED IN PART, in that Defendant P&G’s motion to

dismiss Plaintiff’s Title VII and 42 U.S.C. § 1981 wrongful

termination claims, N.C. Gen. Stat. § 143–422.2 claim, and civil

conspiracy claim is GRANTED, and Defendant P&G’s motion to

dismiss Plaintiff’s Title VII and 42 U.S.C. § 1981 pay disparity

and retaliation claims is DENIED.

     IT IS FURTHER ORDERED that Defendant Candy Wright’s Motion

to Dismiss, (Doc. 33), is GRANTED IN PART AND DENIED IN PART, in

that Defendant Wright’s motion to dismiss Plaintiff’s defamation

and civil conspiracy claims is GRANTED, and Defendant Wright’s



                             - 25 -
motion to dismiss Plaintiff’s tortious interference with

contract claim is DENIED.

     IT IS FURTHER ORDERED that Defendant Scott Spillmann’s

Motion to Dismiss, (Doc. 38), is GRANTED.

     This the 1st day of March, 2019.



                            ____________________________________
                                United States District Judge




                              - 26 -
